UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7425



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARNELL MICHAEL JONES, a/k/a Mookie,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (CR-96-458; CA-96-458-WMN)


Submitted:   February 23, 2005            Decided:   March 24, 2005


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darnell Michael Jones, Appellant Pro Se.  Jamie M. Bennett,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Darnell Michael Jones, a federal prisoner, seeks to

appeal the district court’s order dismissing his motion filed under

28 U.S.C. § 2255 (2000).           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).            A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial       of   a

constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Jones has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions     are    adequately      presented     in    the

materials     before    the    court   and     argument    would     not    aid    the

decisional process.



                                                                           DISMISSED




                                       - 2 -